Citation Nr: 1613396	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-50 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for orthopedic manifestations of residuals of a right ankle injury with paralysis of the superficial peroneal nerve (hereinafter, right ankle disability).

2.  Entitlement to a separate compensable rating for neurologic manifestations of right ankle disability.

3.  Entitlement to an extraschedular rating for orthopedic manifestations of right ankle disability.

4.  Entitlement to service connection for a bialteral foot disability, to include stress fractures, Achilles tendonitis, metatarsalgia due to degenerative joint disease of the first metatarsophalangeal joints and heel spurs, to include as secondary to a service-connected right ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The May 2008 rating decision denied service connection for stress fractures of both feet, denied service connection for residuals of a right ankle injury, and denied entitlement to outpatient dental treatment.  This rating decision also denied the Veteran's claim for an increased rating for paralysis of the peroneal nerve of the right ankle, then evaluated as 10 percent disabling, and denied entitlement to a TDIU.

In a November 2009 rating decision, the RO granted service connection for residuals of a right ankle injury, and associated it with his previously service-connected paralysis of the superficial peroneal nerve of the right ankle.  A combined 20 percent rating was assigned, effective from May 29, 2007, the date of the increased rating claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board concludes, however, that bifurcating the Veteran's increased rating claim into separate ratings for orthopedic and neurologic manifestations, for independent adjudication, is the most proper way of handling her appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  Therefore, the issues on appeal have been recharacterized as stated in the title page of this decision.

With regard to the Veteran's claim for dental disability, in her December 2007 claim, she specifically asserted that she wished to establish "service connection for dental trauma."  The United States Court of Appeals for Veterans Claims (the Court, has held that, with respect to dental claims, a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, Vet. App. 302, 306 (1993).  During the pendency of the appeal, the RO has been less than specific concerning whether the Veteran's dental claim was being adjudicated as a claim for service connection or a claim seeking VA dental treatment.  In the March 2012 remand, the Board characterized this claim as "[e]ntitlement to outpatient dental treatment."  However, regarding dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As the issue currently before the Board stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for compensation purposes, and it has been recharacterized as stated on the title page.

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), presiding in Washington, D.C.  A transcript of that hearing has been associated with the record.

These matters were previously before the Board in March 2012 and January 2014 when they were remanded for further procedural and evidentiary development.

During VA examinations undertaken in May 2014 and May 2015, the Veteran reported that she sustained a left ankle injury in 1974 while in service.  Therefore, the issue of entitlement to service connection for a left ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a separate compensable disability rating for neurologic manifestations of right ankle disability, entitlement to an extraschedular rating for right ankle disability, entitlement to service connection for a bilateral foot disability, entitlement to a TDIU, and entitlement to service connection for a dental disability for compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the entire rating period on appeal, orthopedic manifestations of the Veteran's right ankle disability were manifested by moderate limitation of motion, with no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for orthopedic manifestations of right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in July 2007, March 2008 and February 2014 satisfied the duty to notify provisions with respect to the increased rating claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In compliance with the Board prior remands, the Veteran was provided with VA examinations in November 2007, August 2012, May 2014 and May 2015, to determine the current severity of the Veteran's service-connected right ankle disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's right ankle disability, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of her disability.  As these examinations included sufficient details as to the current severity of orthopedic manifestations of her right ankle disability, the Board concludes that these examinations are adequate for limited purposes of the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearings by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the nature and etiology of the Veteran's bilateral foot and dental disabilities, as well as the current severity of the Veteran's service-connected right ankle disability and its impact on her employability.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Orthopedic Manifestations of Right Ankle Disability

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

By way of background, a December 1975 rating decision granted service connection for partial peroneal palsy of the right ankle.  A VA examination in October 1975 showed a diagnosis of partial peroneal palsy with loss of range of motion.  A 10 percent rating for partial peroneal palsy of the right ankle has been in effect under 38 C.F.R. § 4.124a, Diagnostic Code 8522, from October 16, 1974.

The November 2009 rating decision granted service connection for residuals of a right ankle injury, and incorporated orthopedic manifestations of the right ankle disability (limitation of motion) into the rating for paralysis of the superficial peroneal nerve of the right ankle.  A combined 20 percent rating was assigned based on marked limitation of motion under Diagnostic Codes 8522-5271, effective from May 29, 2007, the date the Veteran filed his claim for an increased rating.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. §4.27.

The Veteran's right ankle disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate limitation of motion of either ankle warrants a 10 percent rating.  A 20 percent rating requires marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  Normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In a July 2007 VA podiatry consultation report, the Veteran reported ankle pain and edema, as well as tenderness and pain to range of motion (ROM) and manipulation, greater in the right than left.  She could not fully flex the ankle and limited dorsiflexion.  The assessments were stress fractures of the 2nd metatarsal right, with possible stress fractures of the 2nd and 3rd metatarsals, bilaterally; plantar fasciitis with large heel spurs; right anterior ankle spurring; and possible fracture of the base of the 2nd metatarsal tendinis attachment.

During a November 2007 VA examination, the Veteran reported weakness in the right foot since her initial injury in service.  She was currently unable to bear full weight on her right leg or stand for long periods of time.  She got around in a wheelchair or with crutches.  She needed assistance getting in and out of the tub.  On physical examination, there was mild edema in the lateral malleoli, bilaterally.  She had pain with light palpation over both ankles and feet.  On range of motion testing, the Veteran was unable to actively hold her right foot at baseline of 90 degrees.  Her foot was held at approximately 95 degrees.  Passively, the examiner could get her foot to 90 degrees although that was the maximum it could go, and she complained of pain through the 5 degrees of ROM.  Active plantar flexion on the right was to 10 degrees with pain from 0 to 10 degrees.  With repetitive range of motion on the right, greater than 3 repetitions, she complained of increased pain, but there was no loss of range of motion or additional weakness.  She had 5/5 strength with plantar flexion of the right ankle and 2 to 3/5 with dorsiflexion.  Her gait was antalgic.  She could not bear full weight on the right leg.  She was able to transfer a few steps from her wheelchair to the examination table although this caused pain to both feet.  She had both braces on today.  Achilles tendons appeared to be aligned.  No muscle atrophy was noted.  She had good sensation to painful stimuli on the lower extremities. 

In December 2007, the Veteran was referred for evaluation of bilateral plantar feet numbness and leg weakness.  Electromyography (EMG) results were normal with no electrodiagnostic evidence of right tibial mononeuropathy at the ankle, right peroneal mononeuropathy, or peripheral polyneuropathy or sciatic neuropathy.

An April 2008 VA podiatry clinic note reflects that muscle strength to all compartments was 3/5 on the right.  There was pain with palpation throughout the ankle and pain with ROM at the ankle.  No crepitation was present.  Ankle X-ray dated December 2007 revealed no fracture or dislocation.  Calcific density distal to the right medial malleolus likely represented an accessory ossification center.  The ankle alignment was normal.  

A January 2009 VA pain medicine consultation report showed complaints of ankle pain and edema.  On physical examination, the Veteran wore knee-high CAM boots, bilaterally.  The Veteran stated she was able to drive if she removed the boot from her right foot, but this caused her ankles to become very swollen quite quickly.  She had limited dorsal flexion, bilaterally.  She was able to heel walk, but toes were almost on the floor.  Right ankle dorsiflexion was to 4 degrees and plantar flexion was to 5 degrees.  Right ankle reflexes were 2+.

During the November 2011 Board hearing, the Veteran testified that she was in constant pain and she had a cast.  She stated that she could not walk.  

An August 2011 VA orthopedic consultation report noted an assessment of right foot neuropathy with mild osteoarthritic changes of the ankle joint.  It was noted that the Veteran's foot pain with activity seemed to be more related to neuropathic-type pain as opposed to arthritic pain.  

During an August 2012 VA examination, the Veteran's diagnosis was bilateral ankle osteoarthritis and bilateral partial peroneal nerve paralysis.  The Veteran reported daily pain and swelling and wearing a black walking cast from her podiatrist.  On range of motion testing, her right ankle plantar flexion was to 35 degrees, painful motion beginning at 30 degrees.  Right ankle dorsiflexion was to 15 degrees, with painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test ROM was plantar flexion to 35 degrees, and dorsiflexion was to 15 degrees.  The examiner noted no other functional loss/impairment of the ankle.  Muscle strength testing revealed 4/5 with plantar flexion and dorsiflexion.  The Veteran did not have ankylosis of the ankle.  However, he had stress fracture of the lower extremity and Achilles tendonitis, bilaterally.  Imaging studies of the ankle showed arthritis.

A May 2014 VA examination noted a diagnosis of osteoarthritis and ankle sprain of the right ankle.  The Veteran reported constant bilateral swelling and inability to walk more than about 10 feet due to severe pain in the feet and ankles.  Pain was rated as 8 on a scale of 1 to 10.  She also reported flare-ups-when trying to walk too much, she had to elevate her feet.  Range of motion of the right ankle consisted of plantar flexion to 25 degrees, with painful motion beginning at 0 degrees; and dorsiflexion of 0 degrees due to pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive use, the Veteran had functional loss/impairment of the right ankle in terms of less movement than normal, weakened movements, excess fatigability, pain on movement, swelling, instability of station, and interference with sitting, standing and weight-bearing.  It was noted that weakness, fatigability, pain or repetitive use significantly limited functionality of the right ankle, as well as left; range of motion was limited to 0 degrees with overuse essentially with total loss of functionality of both ankles.  There was tenderness on palpation of the joints/soft tissues of the ankle.  Muscle strength testing revealed 3/5 (active movement against gravity) with ankle plantar flexion and dorsiflexion.  The Veteran did not have ankylosis of the ankle, subtalar and/or tarsal joint.  She did not have "shin splints," malunion of calcaneous (os calcis) or talus (astragalus), or talectomy.  The examiner found that the Veteran's ankle function was so diminished that amputation with prosthesis would equally serve the Veteran.  Diagnostic testing revealed degenerative or traumatic arthritis of the right ankle; EMG done in September 2012 was suggestive of bilateral tibial mononeuropathy at or distal to the ankle affecting both the medial and lateral plantar nerves.  There was no electrodiagnostic evidence to suggest any diffuse peripheral neuropathy.  The examiner stated that the Veteran's ankle condition impacted her ability to work.  She was a horse trainer by trade and also an investigator for U.S. immigration.  Both of these professions required continuous weight-bearing on both lower extremities and she could not perform either of these professions due to the severe pain in her ankles and feet.

The Veteran was provided another VA examination in May 2015.  The pertinent diagnosis was osteoarthritis of the right ankle.  The Veteran reported severe debilitating pain and was not able to walk for more than 20 feet before she had to stop and rest.  She also reported flare-ups of pain with standing for any length of time more than 2 minutes or walking for more than 20 feet.  It was noted that any determination in loss of range of motion during a flare-up would be mere speculation.  Range of motion of the right ankle consisted of plantar flexion to 15 degrees and dorsiflexion to 5 degrees.  Pain was noted on examination on rest, with weight bearing and there was objective evidence of diffuse pain throughout the lower extremity.  There was no objective evidence of crepitus.  The Veteran was not able to perform repetitive-use testing with 3 repetitions.  Pain, fatigue, weakness, lack of endurance and incoordination significantly limited functional ability with repeated use over a period of time.  Additionally, swelling, disturbance of locomotion, interference with sitting and standing were contributing factors of disability.  Muscle strength testing revealed 4/5 (active movement against some resistance) with plantar flexion and 3/5 (active movement against gravity) with dorsiflexion.  The Veteran did not have ankylosis of the ankle.  Right ankle instability or dislocation was suspected.  The examiner noted that the Veteran did not have "shin splints," stress fractures, Achilles tendonitis rupture, malunion of calcaneous (os calcis) or talus (astragalus), or talectomy (astragalectomy).  The Veteran used wheelchair and braces all the time and a cane, occasionally.  The examiner found that the Veteran's ankle function was not so diminished that amputation with prosthesis would equally serve the Veteran.  Diagnostic testing revealed arthritis of the right ankle.  The examiner stated that the Veteran's ankle condition impacted her ability to work.  The Veteran was unable to perform heavy or light duty labor.  Any activity on her feet or sitting for too long would cause a flare-up of pain.

In a September 2015 addendum, the May 2015 VA examiner provided explanation as to conflicting medical evidence as to whether the Veteran's ankle disability caused functional impairment to the degree where amputation with prosthesis would equally service the Veteran.  The examiner stated that at the time of the May 2015 VA examination, the Veteran was able to ambulate from the parking lot into the clinic without the use of a wheel chair.  Therefore, it would be against all medical standards of care to recommend amputation at that time.

As the Veteran's service-connected right ankle disability is assigned the maximum available rating under Diagnostic Code 5271, a rating in excess of 20 percent is not available pursuant to that diagnostic code.  In making this determination, the Board acknowledges that, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when the Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The Veteran's right ankle disability is assigned a 20 percent rating under Diagnostic Code 5271 during the rating period.  As 20 percent is the maximum available rating for limitation of the motion of the ankle under Diagnostic Code 5271, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, is not required.

The only other anatomically relevant diagnostic code under which a rating in excess of 20 percent is available is 38 C.F.R. § 4.71a, Diagnostic Code 5270, which concerns ankylosis of the ankle.  Schafrath, 1 Vet. App. at 592.  According to Diagnostic 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

However, the evidence of record does not demonstrate that the Veteran's right ankle disability has been manifested by ankylosis at any point during the pendency of this appeal.  As such, the Board finds that evaluating the Veteran's right ankle disability under Diagnostic Code 5270 is not warranted.

For the foregoing reasons, the Board concludes that orthopedic manifestations of the Veteran's right ankle disability do not warrant a rating in excess of 20 percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

This issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's right ankle disability, the evidence is against the assignment of a rating in excess of 20 percent for orthopedic manifestations of the Veteran's right ankle disability during the rating period on appeal.  As such, staged ratings are not for application.  See Hart, 21 Vet. App. at 509.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher schedular rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A schedular rating in excess of 20 percent for orthopedic manifestations of right ankle disability is denied.


REMAND

While the Board regrets any further delay in the resolution of this case, another remand is necessary because there has not been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Neurologic Manifestations of Right Ankle Disability

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  Therefore, the Board should consider whether a separate rating is warranted for neurologic manifestations of the Veteran's right ankle disability.  

However, the record contains conflicting medical evidence.  To that effect, an August 2012 VA examination noted diagnoses of bilateral ankle osteoarthritis and bilateral partial peroneal nerve paralysis, and a September 2012 electromyelography (EMG) revealed tibial mononeuropathy affecting medial and lateral plantar nerves.  A March 2014 VA examiner stated that the Veteran had no EMG evidence of superficial peroneal nerve injury and that the superficial peroneal nerve injury was less likely as not caused by her right ankle injury in service.  The examiner also stated that the Veteran had clinical evidence of peroneal nerve damage with virtual loss of dorsiflexion, bilaterally, and provided an opinion that  the Veteran's tibial mononeuropathy of the bilateral lower extremities are most likely caused by or a result of her right and left ankle injuries during service.  However, the Board observes that service treatment records do not show a left ankle injury and service connection for a left ankle disability is currently not established.

Subsequently, a May 2015 VA neurological examination report noted diagnoses of right peroneal neuropathy diagnosed in 1974 and peripheral neuropathy diagnosed in 2010.  The examiner provided an opinion that the Veteran's peripheral neuropathy was "less likely than not secondary to her service-connected right peroneal nerve paralysis," but it was "at least as likely as not due to her morbid obesity."  However, a June 2015 VA physician notes an assessment of "chronic foot pain with neuropathy which is most likely a complication of her ankle fracture while in service." 

The May 2015 VA neurological examination report shows mild incomplete paralysis of the right external popliteal (common peroneal) nerve, the musculocutaneous (superficial peroneal) nerve, the anterior tibial (deep peroneal) nerve, the internal popliteal (tibial) nerve, and the posterior tibial nerve.  However, it is unclear which nerve(s) is (are) currently affected by the Veteran's service-connected right ankle disability.  

Under the circumstances, the Board finds that a new examination is required to identify the specific nerves affected by the Veteran's service-connected right ankle disability in order to determine the current severity of any neurologic manifestations of the Veteran's service-connected right ankle disability.  

Extraschedular Rating for Orthopedic Manifestations of Right Ankle Disability

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds that the schedular rating for orthopedic manifestations of right ankle disability is not adequate.  The Veteran's orthopedic manifestations of right ankle disability are evaluated by the rating criteria, which account for the Veteran's limited motion, ankylosis, malunion of os calcis or astragalus, and astragalectomy.  The neurologic symptoms associated with the right ankle disability are contemplated by a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274.  The Board finds that the record shows that the Veteran experiences symptoms associated with the orthopedic manifestations of right ankle disability that have been unaccounted for by the currently assigned schedular rating.  See Thun, 22 Vet. App. at 115.  Specifically, VA treatment and examination findings show that the Veteran has experienced right ankle swelling, instability of station, excess fatigability, disturbance of locomotion, weakened movements, and interference with sitting, standing, and weight bearing.  Consequently, the Board finds that the available schedular rating is not adequate to rate the Veteran's orthopedic manifestations of right ankle disability.  

Further, there is evidence of marked interference with employment.  To that effect, the May 2014 VA examiner stated that the Veteran was a horse trainer by trade and also an investigator for U.S. Immigration, but she could not perform either of these professions due to severe pain in her ankles and feet.  Additionally, the May 2015 VA examination notes that the Veteran was unable to perform heavy or light duty labor and that any activity on her feet or sitting for too long would cause a flare-up of pain.  

As such, the Board concludes that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration is warranted.  See VAOPGCPREC 6-96; Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)"); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Thus, a remand for consideration of the issue of entitlement to an extraschedular rating for the orthopedic manifestations of the right ankle disability, under the provisions of 38 C.F.R. § 3.321(b)(1), is warranted. 

Bilateral Foot Disability

A May 2014 VA ankle examination report reflects that the Veteran had stress fracture of the lower extremity (pain in both feet) and Achilles tendonitis of the right ankle (tenderness over the Achilles tendon).   A May 2015 VA foot examiner identified diagnoses of metatarsalgia, arthritis in the 1st metatarsophalangeal (MTP) joints, and plantar calcaneal spurring.  With regard to the Veteran's metatarsalgia, stress fractures, heel spurs and/or osteoarthritis, the examiner provided an opinion that the etiology of the Veteran's bilateral claimed foot disabilities is at least as likely as not due to her morbid obesity.  However, the examiner provided no opinion as to whether the Veteran's metatarsalgia, stress fractures and/or heal spurs was aggravated beyond its natural progression by her service-connected right ankle disability.

In October 2014, a VA physician assistant provided an opinion that "[o]utside of the right ankle fracture and the tibial mononeuropathy in both feet[,] it is less likely than not that the 1st and 3rd MTP fractures & heel spurs are caused by right ankle injury that occurred during her military career".  The examiner noted that the Veteran's metatarsalgia occurred 34 years after the initial injury so they were less likely than not caused by or incurred by the initial right ankle injury.

In the May 2015 VA examination report, the examiner discussed the relationship between the Veteran's service-connected paralysis of the superficial peroneal nerve and her ankle arthritis, which is not a relevant issue in this appeal.  To that effect, service connection is already established for both the orthopedic and neurologic manifestations of the right ankle disability.  Here, the examiner is requested to provide an opinion as to whether the claimed bilateral foot disability, including metatarsalgia, stress fractures, osteoarthritis in the MTP joints (not to be confused with ankle arthritis) and/or heal spurs), is proximately caused or permanently aggravated by the Veteran's service-connected right ankle disability.

For these reasons, the May 2015 VA opinion is not adequate, and another opinion is required to ascertain the etiology of the Veteran's bilateral foot disability.

TDIU

Concerning the Veteran's TDIU claim, the Veteran asserts that she is unable to secure or follow a substantially gainful occupation because she is unable to stand or walk and confined to a wheelchair as a result of her service-connected right ankle disability and nonservice-connected bilateral foot disability.  Given multiple appealed claims for service connection and increased ratings that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Dental Trauma

In its January 2014 remand, the Board instructed the RO to notify the Veteran of the criteria necessary to substantiate her claim for service connection for a dental disability for compensation purposes.  This has not been done.  In February 2014, VA issued a letter to the Veteran; however this letter did not inform the Veteran of the information and evidence necessary to substantiate the claim for service connection for a dental disability for compensation purposes, to include notice of the types of dental and oral conditions for which such benefits may be awarded under 38 C.F.R. § 4.150, as directed by the Board's remand January 2014.  AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Accordingly, a remand is required to fulfill VA's duty to properly notify the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a dental disability for compensation purposes, to include notice of the types of dental and oral conditions for which such benefits may be awarded under 38 C.F.R. § 4.150 (2015).

2.  Obtain and associate with the claims file any updated VA treatment records for the Veteran from the VA Medical Center in Cheyenne, Wyoming and Sheridan, Wyoming, to include those from the VA Community-Based Outpatient Clinic (CBOC) in Casper, Wyoming and any associated outpatient clinics, dated from May 2015 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

3.  Thereafter, obtain an addendum opinion from an appropriate examiner to determine the etiology of the Veteran's claimed bilateral foot disability, to specifically include metatarsalgia due to degenerative joint disease in the first metatarsophalangeal joints, Achilles tendonitis, stress fractures of the feet, and calcaneal spurs.  

a.  For each disability, provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that such is related to service, to include her fall in February 1974.

b. For each disability, provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that such is caused or aggravated (permanently worsened the underlying disorder beyond its normal course) by her service-connected right ankle injury residuals.

4.  Also, schedule the Veteran for a VA neurological examination by an individual with appropriate expertise to ascertain the current severity and neurologic manifestations of her service-connected right ankle disability.  The claims file, along with a full copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical history.

All necessary diagnostic testing and studies deemed necessary by the examiner to make this determination should be undertaken.

The examiner should (1) first, specifically identify the exact nerves that are affected by service-connected right ankle disability and (2) then, describe the severity (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) of any associated neurological impairment, including whether there is what amounts to complete versus incomplete paralysis; and whether it is mild, moderate, moderately severe, or severe. 

In rendering the opinions, the examiner should reconcile any conflicting medical evidence of record.  A complete rationale should accompany all opinions provided.

5.  After completing the above development, and any other development deemed necessary, readjudicate all pending service connection and increased rating claims on appeal taking into consideration any newly acquired evidence. 

6.  Refer the issue of entitlement to an extraschedular rating for orthopedic manifestations of right ankle disability to the Under Secretary for Benefits or the Director of Compensation Service.  Thereafter, adjudicate the issue of entitlement to an extraschedular rating for orthopedic manifestations of right ankle disability.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and provide an adequate opportunity to respond.

7.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical practitioner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on her employability.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely not (greater than 50 percent probability) that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with her education and occupational experience, due solely to service-connected disabilities, considered in combination.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disabilities.

8.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  In doing so, if the RO finds that the Veteran is unemployable, but that her combined rating does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of assignment of an extraschedular rating for that period. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


